Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 11-20 and 22-31 are pending.  Claims 1-10 and 21 have been canceled.  Note that, Applicant’s amendment and arguments filed 3/26/21 have been entered.  
Claims 24-30 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on March 26, 2021.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 2, 2022, has been entered.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Objections/Rejections Withdrawn
The following objections/rejections as set forth in the Office action mailed 9/28/20 have been withdrawn:
The rejection of claims 11, 12, 14, and 15 under 35 U.S.C. 103 as being unpatentable over Gallotti et al (US 2005/0020473) in view of Chen et al (US 2015/0225672) and Busby et al (US 2013/0196893), has been withdrawn.  
The rejection of claims 13, 16-20, 22, and 23 under 35 U.S.C. 103 as being unpatentable over Galotti et al (US 2005/0020473) in view of Chen et al (US 2015/0225672) and Busby et al (US 2013/0196893) as applied to claims 11, 12, 14, and 15 above, and further in view of CN 101709032, has been withdrawn.  
The rejection of claims 11, 12, and 15 under 35 U.S.C. 103 as being unpatentable over Astrid et al (US 2015/0104856) in view of in view of Chen et al (US 2015/0225672) and Busby et al (US 2013/0196893), has been withdrawn.  
The rejection of claim 14 under 35 U.S.C. 103 as being unpatentable over Astrid et al (US 2015/0104856) in view of in view of Chen et al (US 2015/0225672) and Busby et al (US 2013/0196893) as applied to claims 11, 12, and 15 above, and further in view of Galotti et al (US 2005/0020473), has been withdrawn.
The rejection of claims 13, 16, 18-20, 22, and 23 under 35 U.S.C. 103 as being unpatentable over Astrid et al (US 2015/0104856) in view of in view of Chen et al (US 2015/0225672) and Busby et al (US 2013/0196893) as applied to claims  above, and further in view of CN 101709032, has been withdrawn.  
The rejection of claim 17 under 35 U.S.C. 103 as being unpatentable over Astrid et al (US 2015/0104856) in view of in view of Chen et al (US 2015/0225672); Busby et al (US 2013/0196893); and CN 101709032 as applied to claims 13, 16, 18-20, 22, and 23 above, and further in view of Galotti et al (US 2005/0020473), has been withdrawn.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 11, 12, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Reinoso Garcia et al (US 2013/0303430) in view of Chen et al (US 2015/0225672) and Busby et al (US 2013/0196893).
Reinoso Garcia et al teach a composition containing an alkoxylated alcohol of Formula (I), wherein said compositions can be used as bathroom cleaners, industrial hard surface cleaners, kitchen cleaners, glass cleaners, etc.  See paras. 18-20.  The compositions are preferably liquid aqueous formulations, having a pH from 2.5 to 11.  Acids such as citric acid, acetic acid, etc., may be used.  See paras. 30-33.  In one embodiments, the compositions may contain organic polymers such as polyacrylates, etc.  See para. 45.  Soil release polymers may be used such as carboxymethylcellulose.  See paras. 52-55.  In one embodiment, the compositions contain a nonionic surfactant such as alkoxylated N-C12-C20 fatty alcohols, etc.  See para. 33.  In order to perform the cleaning method, the formulations are applied in their embodiments as aqueous formulations containing from 10 to 99.9% by weight of water.  See para. 64.   
Reinoso Garcia et al do not teach the use of deionized water or a composition containing a polyacrylate, a surfactant, carboxymethylcellulose, deionized water, and the other requisite components of the composition in the specific amounts as recited by the instant claims.  
Chen et al teach a cleanser comprising an aqueous solvent and 0.05 to 10% b weight of layered silicate dispersed in the aqueous solvent.  The cleanser has durable easy-cleaning function and allows the decrease of cleaning frequency of a hard article.  See Abstract.  The composition may contain various additives such as antibacterial agents, a thickener, a pH adjustor, etc., in amounts from 0.0001 to 2% by weight.  Suitable thickeners include sodium carboxymethyl cellulose, poly(sodium acrylate), etc.  Suitable antibacterial agents include Kathon, etc.  See paras. 26-33.  The cleanser may have a pH of 6 to 8.  See para. 10.  Chen exemplify compositions containing, for example, 98.5% deionized water.  See para. 45.  
Busby et al teach a hard surfactant cleaning composition containing a nonionic surfactant, solvent, alkanolamine, water, and optional ingredients.  See Abstract.  Deionized water may be used at levels at least 90% by weight and less than 99.5%, typically less than 98% by weight.  See para. 61.  The pH of the composition is from 7 to 9.  See para. 68.  Builders may be used in amounts from 0.2 to 5% by weight and include citric acid, acetic acid, etc.  See paras. 65-67.  Suitable nonionic surfactants include the condensation products of aliphatic alcohols with from 1 to 25 moles of ethylene oxide, wherein the alcohol can have from 6 to 22 carbon atoms.  See paras. 54-55.  Note that, the Examiner asserts that this would encompass polyoxyethylene lauryl alcohol ether as recited by instant claim 13.   
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to use sodium carboxymethylcellullose and sodium polyacrylate in the composition taught by Reinoso Garcia et al, with a reasonable expectation of success, because Chen et al teach the use of sodium carboxymethylcellullose and sodium polyacrylate as thickeners in a similar composition and further, Reinoso Garcia et al teach the use of carboxymethylcellullose and polyacrylate in general.  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to use deionized water in the composition taught by Reinoso Garcia et al, with a reasonable expectation of success, because Busby et al or Chen et al teach the use of deionized water and further, Reinoso Garcia et al teach the use of water in general.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to formulate a composition containing a composition containing a polyacrylate, a surfactant, carboxymethylcellulose, deionized water, and the other requisite components of the composition in the specific amounts as recited by the instant claims, with a reasonable expectation of success, because the broad teachings of Reinoso Garcia et al in view of Chen et al and Busby et al suggest a composition containing a polyacrylate, a surfactant, carboxymethylcellulose, deionized water, and the other requisite components of the composition in the specific amounts as recited by the instant claims.  
Claims 13, 16, 18-20, 22, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Reinoso Garcia et al (US 2013/0303430) in view of Chen et al (US 2015/0225672) and Busby et al (US 2013/0196893) as applied to claims 11, 12, and 31 above, and further in view of CN 101709032.
Reinoso Garcia et al are relied upon as set forth above.  However, Reinoso Garcia et al do not teach the use of an alkyl polyoxyethylene ether acetate in addition to the other requisite components of the composition as recited by the instant claims.  
‘032 teaches lauryl alcohol polyoxyethylene ether acetate, wherein this surfactant has special degreasing ability and excellent wettability, can be compatible with cationic and anionic surfactants, and has larger solubility in the water, which ensures that the product has broad application prospect.  See Abstract.  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to use lauryl alcohol polyoxyethylene ether acetate in the composition taught by Reinoso Garcia et al, with a reasonable expectation of success, because ‘032 teaches that the use of lauryl alcohol polyoxyethylene ether acetate in a similar composition provides excellent wettability, has degreasing ability, etc., and further Reinoso Garcia et al  teach the use of nonionic surfactants in general and such properties would be desirable in compositions taught by Galotti et al.  
Claim 11, 12, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Barger et al (US 2010/0081606) in view of Chen et al (US 2015/0225672) and Busby et al (US 2013/0196893).
Barger et al teach a liquid hard surface cleaning composition.  See Abstract.  In a preferred embodiment, the composition has a pH of from about 7 to about 12, wherein the composition has from 70 to 99.5% by weight of water.  Acids may be used in the composition and include citric acid, etc.  See paras. 19-28.  The composition may contain a thickening agent such as crosslinked polyacrylate, carboxymethylcellulose, etc., in amounts from 0.1 to 5% by weight.  See para. 71-79.  Surfactants may be used in the compositions in amounts from 0.01% to 20% by weight and include nonionic surfactants such as alkyl ethoxylates such as linear or branched, and contain from about 8 carbon atoms to about 16 carbon atoms, alkyl phenols such as those from about 6 to about 12 carbon atoms, the alkyl phenol having from about 5 to about 25 moles of ethylene oxide, etc.  See paras. 80-87.   
Barger et al do not teach the use of deionized water or a composition containing a polyacrylate, a surfactant, carboxymethylcellulose, deionized water, and the other requisite components of the composition in the specific amounts as recited by the instant claims.  
Chen et al and Busby et al are relied upon as set forth above.  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to use sodium carboxymethylcellullose and sodium polyacrylate in the composition taught by Barger et al, with a reasonable expectation of success, because Chen et al teach the use of sodium carboxymethylcellullose and sodium polyacrylate as thickeners in a similar composition and further, Barger et al teach the use of carboxymethylcellullose and polyacrylate as thickening agents in general.  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to use deionized water in the composition taught by Barger et al, with a reasonable expectation of success, because Busby et al or Chen et al teach the use of deionized water and further, Barger et al teach the use of water in general.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to formulate a composition containing a composition containing a polyacrylate, a surfactant, carboxymethylcellulose, deionized water, and the other requisite components of the composition in the specific amounts as recited by the instant claims, with a reasonable expectation of success, because the broad teachings of Barger et al in view of Chen et al and Busby et al suggest a composition containing a polyacrylate, a surfactant, carboxymethylcellulose, deionized water, and the other requisite components of the composition in the specific amounts as recited by the instant claims.  
Claims 13, 16, 18-20, 22, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Barger et al (US 2010/0081606) in view of Chen et al (US 2015/0225672) and Busby et al (US 2013/0196893) as applied to claims 11, 12, and 31 above, and further in view of CN 101709032.
Barger et al are relied upon as set forth above.  However, Barger et al do not teach the use of an alkyl polyoxyethylene ether acetate in addition to the other requisite components of the composition as recited by the instant claims.  
‘032 is relied upon as set forth above.  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to use lauryl alcohol polyoxyethylene ether acetate in the composition taught by Barger et al, with a reasonable expectation of success, because ‘032 teaches that the use of lauryl alcohol polyoxyethylene ether acetate in a similar composition provides excellent wettability, has degreasing ability, etc., and further Barger et al  teach the use of nonionic surfactants in general and such properties would be desirable in compositions taught by Barger et al.  
 Claims 14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over  Barger et al (US 2010/0081606) or Reinoso Garcia et al (US 2013/0303430), both in view of Chen et al (US 2015/0225672) and Busby et al (US 2013/0196893) as applied to the rejected claims above, and further in view of Galotti et al (US 2005/0020473).
Barger et al or Reinoso Garcia et al are relied upon as set forth above.  However, Barger et al or Reinoso Garcia et al do not teach the use of sodium stearate in addition to the other requisite components of the composition as recited by the instant claims.  
Gallotti et al teach a liquid all-purpose composition that is suitable for cleaning hard surfaces such as plastic, vitreous, metal, and glass.  The cleaner comprises water, nonionic and/or anionic surfactants, optional amphoteric surfactants, and cationic compounds.  See Abstract.  Suitable nonionic surfactants include the condensation products of a higher alkanol containing about 8 to about 18 carbon atoms, saturated or unsaturated, in a straight- or branched-chain configuration condensed with about 3 to 30 moles of ethylene/propylene oxide.  Examples of these are condensates of dodecyl, tridecyl, tetradecyl, etc., and mixtures thereof with from three to ten moles of ethylene oxide, etc.  The amount of nonionic surfactant or mixture of nonionic surfactants is from 0.1 to 40% by weight.  See paras. 7-10.  Depending upon the intended use, the formulations comprise, in addition to said surfactants and water, additives and auxiliaries which are customary and specific in each case, for example, solvents, builders, thickeners, emulsifiers, etc.  See paras. 22-26.  Suitable builders include sodium citrate, etc.  Thickeners may be used in amounts from 0 to 5% by weight and include sodium stearate, carboxymethylcellulose, polyacrylates, etc.  See paras. 26-30.  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use sodium stearate in the composition taught by Barger et al or Reinoso Garcia et al, with a reasonable expectation of success, because Galotti et al teach the use of sodium stearate as a thickener in a similar composition and further, Barger et al teach the use of various ingredients including thickening agents and Reinoso Garcia et al teach various ingredients, and thickening agents would be desirable to modify and optimize the viscosity of the composition depending upon its end use.  
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over  Barger et al (US 2010/0081606) or Reinoso Garcia et al (US 2013/0303430), both in view of Chen et al (US 2015/0225672) and Busby et al (US 2013/0196893), as applied to the rejected claims above, and further in view of McCarthy et al (US 2016/0108347).
Barger et al or Reinoso Garcia et al are relied upon as set forth above.  However, Barger et al or Reinoso Garcia et al do not teach the use of soybean lecithin in addition to the other requisite components of the composition as recited by the instant claims.  
McCarthy et al teach organic cleaner/detergent compositions and their use in cleaning industrial, domestic and/or communal hard surfaces, etc.  See Abstract.  Additionally, thickeners may be used in the compositions including xanthan gum, guar gum, soy lecithin, etc., in amounts from 0.5% to 15% by weight.  See paras. 37-39.  
 It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use sodium stearate in the composition taught by Barger et al or Reinoso Garcia et al, with a reasonable expectation of success, because McCarthy et al teach the use of soy lecithin as a thickener in a similar composition and further, Barger et al teach the use of various ingredients including thickening agents and Reinoso Garcia et al teach various ingredients and thickening agents would be desirable to modify and optimize the viscosity of the composition depending upon its end use.  
Response to Arguments
	Note that, Applicant’s arguments are moot since all prior art rejection(s) as set forth in the Office action mailed 6/29/21 have been withdrawn and a new ground(s) of rejection has been made as set forth above.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Remaining references cited but not relied upon are considered to be cumulative to or less pertinent than those relied upon or discussed above.
Applicant is reminded that any evidence to be presented in accordance with 37 CFR 1.131 or 1.132 should be submitted before final rejection in order to be considered timely.   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY R DEL COTTO whose telephone number is (571)272-1312. The examiner can normally be reached M-F, 8:30am-6:00pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on (571) 272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GREGORY R DELCOTTO/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        



/G.R.D/May 11, 2022